Citation Nr: 1633223	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO. 13-25 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right thigh disorder, to include as secondary to the service-connected benign neoplasm of the right thigh. 

2. Entitlement to an initial compensable disability rating for a scar of the right upper arm, status post small pox vaccination.

3. Entitlement to an initial compensable disability rating for headaches from January 20, 2008 to April 21, 2010, in excess of 10 percent from April 22, 2010 to October 18, 2015, and in excess of 30 percent since October 19, 2015.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to January 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008, July 2010, and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The procedural history of this case shows that a July 2010 rating decision increased the rating for headaches from zero percent to 10 percent, effective April 22, 2010. This rating decision also granted service connection for a scar of the right upper arm and assigned a noncompensable (zero) rating, effective January 26, 2010. The case was previously before the Board in July 2015 when the Board remanded it for additional procedural and evidentiary development. Thereafter, a November 2015 rating decision increased the rating for headaches from 10 percent to 30 percent, effective October 19, 2015, and granted a separate rating for a painful scar of the right upper arm with a rating of 10 percent, effective October 19, 2015. In a January 2016 notice of disagreement (NOD) form (VA Form 21-0958), the Veteran disagreed with the effective dates and assigned ratings determined in the November 2015 rating decision for the headache and scar claims. However, the Board notes that the filing of VA Form 21-0958 for these matters in not necessary because the Veteran's appeal already includes the matters of assigning a higher disability rating and specific effective dates for staged ratings for these disabilities. 

When this case was previously before the Board in July 2015, the issues of entitlement to service connection for a right knee disorder and irritable bowel syndrome (IBS) were on appeal in addition to the three issues listed on the cover page. By a November 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for right knee and IBS disabilities, and assigned ratings and effective dates. As these decisions constitute the full grant of benefits sought on appeal, these matters are no longer before the Board. 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The Board must remand the case for additional procedural and evidentiary development. Specifically, the case is remanded for the AOJ to consider in the first instance evidence that was associated with the claims file after the issuance of the last supplemental statement of the case (SSOC) in November 2015. Generally, the Board may not consider additional evidence not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from a veteran. Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2015). The Veteran filed Substantive Appeals (VA Forms 9) in August 2013 for the matters on appeal. While 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, this provision is only applicable to cases where the Substantive Appeal was filed on or after February 2, 2013, and does not apply to VA-generated evidence, such as VA examination reports or VA treatment records. 38 U.S.C.A. § 7105(e) (West 2014). In July 2016, medical evidence added to the record included VA treatment records that discussed the matters on appeal. As there is no indication that the Veteran has specifically waived initial AOJ adjudication of this newly added relevant evidence, a remand is required for the AOJ to consider the new VA-generated evidence and issuance of an SSOC.

Remand is also required for the AOJ to rectify a procedural deficiency in the assignment of diagnostic codes (DCs) for the Veteran's scar. The record shows that the Veteran's scar of the right upper arm, status post small pox vaccination (claimed as a painful keloid scar due to small pox inoculation) is rated as noncompensable since January 26, 2010 under 38 C.F.R. § 4.118, DC 7802 (2015). Following a VA examination in October 2015 that showed symptoms of a painful scar of the right upper arm, the AOJ granted a separate and additional rating of 10 percent for this scar under 38 C.F.R. § 4.118, DC 7804 (2015). However, the evaluation of the same disability under several DCs, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). The evidence shows that the Veteran has only one scar of the right upper arm and the assignment of two DCs for this one disability was improper. Thus, on remand, the AOJ should rectify this procedural deficiency and clarify which DC is more appropriate to account for the Veteran's disability picture. 

The case must also be remanded for the AOJ to explicitly address the Veteran's contentions. Specifically, in a July 2010 NOD and a January 2016 VA Form 21-0958, the Veteran asserted that a rating of 30 percent should be assigned for the headache disability since April 22, 2010 because the July 19, 2010 rating decision includes the following sentence: "The evaluation of headaches is increased to 30 percent disabling effective April 22, 2010." The Board notes that this rating decision also includes two instances where the RO stated that the disability rating was being increased to only 10 percent from April 22, 2010. Furthermore, a July 2010 notice letter to the Veteran informing him of the RO's determination also indicated that this disability was only increased to 10 percent. However, the Veteran's contentions have not been addressed to date; thus, the AOJ should contact the Veteran to explicitly address his assertions regarding the assignment of a 30 percent rating for his headaches disability since April 22, 2010.

The case must also be remanded for an addendum VA medical opinion for the right thigh disorder claim. In the July 2015 Board remand directives, a VA examiner was tasked to provide specific findings as to the current diagnosis of arthritis of the right thigh and the etiology of this disorder, to include as whether it manifested during military service and whether it is caused or aggravated by an incident in service or a service-connected disability. In October 2015, a VA examiner indicated that the Veteran does not have a current diagnosis of "arthritis of the thigh" because such a diagnosis does not exist. Based on a lack of current diagnosis of "arthritis of the thigh," the examiner did not answer the questions as to the initial manifestation or etiology of any current thigh symptoms. However, the VA examination showed that the Veteran currently has symptoms of a right thigh disorder, to include reduced range of motion in the right hip and daily pain in the right thigh. The examiner also diagnosed the Veteran's right hip decreased range of motion symptoms as likely related to a strain. Thus, this claim must be remanded for an addendum VA medical opinion to determine the diagnosis and etiology of the current right thigh symptoms.

Accordingly, the case is REMANDED for the following action:

1. Determine the proper disability rating for the Veteran's one scar of the right upper arm (currently rated as a "painful scar, right upper arm" under DC 7804 and "scar right upper arm, status post small pox vaccination (claimed as painful keloid scar due to small pox inoculation" under DC 7802) in light of 38 C.F.R. § 4.14 and Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

2. Contact the Veteran to address his assertions regarding the assignment of a 30 percent rating for his headaches disability since April 22, 2010 based upon the July 19, 2010 rating decision.

3. After completing the directives above, return the file to the October 2015 VA examiner who performed the examination on the right thigh and request that she re-review the file and respond to the below inquiries. If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current right thigh disorder symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the October 2015 physical examination, and sound medical principles, the VA examiner should state and provide opinions as to:

a) The current diagnosis of any of the Veteran's right thigh symptoms, to include decreased range of motion of the right hip and daily right thigh pain. 

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current right thigh disorder manifested in or is otherwise related to his active military service, to include his documented in-service complaints of right thigh pain in July 2007 and December 2007 and his osteochondroma surgery in May 2007? 

c) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current right thigh disorder is caused by his service-connected benign neoplasm of the right thigh and/or right knee strain? 

d) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current right thigh disorder is aggravated (permanently worsened beyond the normal progression) by his service-connected benign neoplasm of the right thigh and/or right knee strain? If aggravation is shown, the examiner should quantify the degree of aggravation, if possible. 

The examiner must comment and discuss the lay contentions made in the record and provide a thorough explanation for all opinions rendered. 

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

The examiner is advised that by law, the mere statement that the claims folder was reviewed and/or the examiner has expertise is not sufficient to find that the examination was sufficient. 

4. After undertaking any other appropriate development deemed necessary, readjudicate the service connection claim for a right thigh disorder and the increased rating claims for a scar of the upper right arm and headaches on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with an SSOC. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

